Name: 86/460/EEC: Commission Decision of 1 August 1986 amending Decision 86/447/EEC on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-23

 Avis juridique important|31986D046086/460/EEC: Commission Decision of 1 August 1986 amending Decision 86/447/EEC on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the French and Dutch texts are authentic) Official Journal L 271 , 23/09/1986 P. 0019*****COMMISSION DECISION of 1 August 1986 amending Decision 86/447/EEC on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the French and the Dutch texts are authentic) (86/460/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1) as last amended by Regulation (EEC) No 3769/85 (2), and in particular Article 5 (2) thereof, Whereas, under Article 5 (2) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Kingdom of Belgium, cleared, on 1 July 1986, the accounts relating to expenditure disbursed in 1982 by that Member State; Whereas, however, the Kingdom of Belgium had deducted from its expenditure declared an amount of Bfrs 347 401 790 which should not have been deducted; whereas the expenditure chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section is, in fact, therefore a higher figure and the funds available after clearance of the 1982 accounts are therefore lower than the sum given in Commission Decision 86/447/EEC of 1 July 1986 on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidace and Guarantee Fund, Guarantee Section, expenditure for 1982 (3), whereas this Decision should therefore be corrected, HAS ADOPTED THIS DECISION: Article 1 1. Article 1 of Decision 86/447/EEC, the amount of Bfrs 23 176 407 585 is to be replaced by Bfrs 23 523 809 375. 2. In Article 2 of the same Decision, the amount of Bfrs 1 207 091 108 is to be replaced by the amount Bfrs 859 689 318. 3. Annex I to Decision 86/447/EEC is to be replaced by Annex I to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 1 August 1986. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 17. (3) OJ No L 256, 9. 9. 1986, p. 40. ANNEX 'ANNEX I Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1982 1.2.3 // // // (Bfrs) // 1. Funds available after clearance of the accounts for 1981 // // 1 279 498 693 // 2. Advances received for 1982 // // 23 104 000 000 // 3. Total funds available to cover expenditure for 1982 // // 24 383 498 693 // 4. Expenditure recognized for 1982 (1): // // // (a) Expenditure declared // 23 582 981 195 // // (b) Expenditure disallowed // 59 171 820 // // (c) Expenditure recognized // // 23 523 809 375 // 5. Funds available after clearance of accounts for 1982 // // 859 689 318 (1) Excluding expenditure on measures under Regulation (EEC) No 1078/77.'